DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 03/22/22 is acknowledged and papers submitted have been placed in the records.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Mr. Andre M. Szuwalski on 06/15/22.
The application has been amended (as approved by Applicants and also to avoid objection-related issues for claims not addressed in the proposed amendments of June 9 to Applicants) as follows: 

Claim 1 is amended to read on its last line “… two opposite flanks of the through-void, wherein said at least one electronic component comprises a stack of electronic components that are located one on top of another in the through-void, each electronic component of the stack having corresponding electrical connection terminals that are connected to one another and to the second front electrical contacts, the second front electrical contacts being part of a network of electrical connections, by the solder bumps or pads”.

Claim 7 is amended to read on line 10 “at least one electronic component comprising a stack of electronic components…” and to read on lines 16-17 “… flanks of the at least one electronic component…”.

Claim 25 is amended to read on line 2 “… to the back face,…”.

Claim 26 is amended to read on line 2 “… to the back face,…”.

Claim 28 is amended to read on line 2 “of the stack of …”.

Allowable Subject Matter
Claims 1-7, 17, 19 and 21-31 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-7, the prior art discloses an electronic device as generally recited in independent claim 1 (see for example previous claim 1 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such an electronic device wherein said at least one electronic component comprises a stack of electronic components that are located one on top of another in the through-void, each electronic component of the stack having corresponding electrical connection terminals that are connected to one another and to the second front electrical contacts, the second front electrical contacts being part of a network of electrical connections, by the solder bumps or pads.
Re claims 7 and 27-31, the prior art discloses an electronic device as generally recited in independent claim 7 (see for example previous claim 1 rejection as for all the limitations common to previous claims 1 and independent claim 7). But the prior art either singly or in combination appears to fail to anticipate or render obvious such an electronic device comprising at least one electronic component comprising a stack of electronic components that are located one on top of another and on top of the front face of the carrier substrate within the through-void, each electronic component of the stack having corresponding electrical connection terminals that are connected to one another and to second front electrical contacts at the front face of the carrier substrate by the solder bumps or pads; wherein the through-void and the at least one electronic component are configured such that there is a clearance between at least two opposite flanks of the through-void and flanks of the at least one electronic component, and wherein an orientation of the at least one electronic component, parallel to the front face of the carrier substrate, is limited by said at least two opposite flanks of the through-void.
Re claims 17 and 19, the prior art discloses an electronic device as generally recited in independent claim 17 (see for example previous claim 17 rejection), including front electrical contacts at the front face of the carrier substrate in said through-void (see previous claim 1 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such an electronic device wherein the at least one electronic component includes electrical connection terminals that are electrically connected to said front electrical contacts; wherein said at least one electronic component comprises a stack of electronic components that are located one on top of another in the through-void and electrically connected to each other and said front electrical contacts.
Re claims 21-22 and 26, the prior art discloses an electronic device as generally recited in independent claim 21 (see for example previous claim 17 rejection as for all the limitations common to previous claims 17 and independent claim 21). But the prior art either singly or in combination appears to fail to anticipate or render obvious such an electronic device wherein said at least one electronic component comprises a stack of electronic components that are located one on top of another in the through-void, and wherein the fourth pair of opposite flanks of each electronic component in the stack include electrical connection terminals, wherein said electrical connection terminals are connected to each other and are connected to front electrical contacts at the front face of the carrier substrate by solder bumps or pads.
Re claims 23-25, the prior art discloses an electronic device as generally recited in independent claim 23 (see for example previous claim 17 rejection as for all the limitations common to previous claims 17 and independent claim 23). But the prior art either singly or in combination appears to fail to anticipate or render obvious such an electronic device wherein the fourth pair of opposite flanks include electrical connection terminals for said at least one electronic component, wherein said electrical connection terminals are connected to front electrical contacts at the front face of the carrier substrate by solder bumps or pads.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu et al. (US 2018/0151501) disclose an electronic device similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899